Case 1:20-cr-00085-MAC-CLS Document 35 Filed 09/16/21 Page 1 of 1 PageID #: 97




UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                        '
                                                 '
                        Plaintiff,               '
                                                 '
v.                                               '          NO. 1:20-CR-85
                                                 '
AMBER DAWN LEBLANC,                              '
                                                 '
                        Defendant.               '

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

          Before the court is a report and recommendation of the United States magistrate judge

regarding the Defendant’s competency for trial. The parties have not filed objections to the

report.

          Having conducted an independent review, the court concludes that the Defendant is

competent to stand trial because she is able to understand the nature and consequences of the

proceedings against her and able to assist her attorney in her defense. It is therefore

          ORDERED that the report and recommendation of the United States magistrate judge

on the Defendant’s competency to stand trial is ADOPTED. It is further ORDERED that the

Defendant, Amber Dawn Leblanc, is competent. The speedy trial time shall be excluded from

November 2, 2020 until the date of this order.

          SIGNED at Beaumont, Texas, this 16th day of September, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
